DREW, Justice
(dissenting).
Section 17 of Article V of the Constitu tion creates a commission and vests in it the power to retire any justice or judge for disability. This Section gives this Court the power to “establish * * * rules of procedure” to govern the commission and to select the justice of this Court and two circuit judges and two county judges who, with two district court judges selected by the judges of those courts, compose the commission.
Paragraph 14 of Section 26 of Article V directed this Court “upon the adoption of this Article” to adopt rules “to give effect-to its provisions.”
In my humble judgment this Court has gone far beyond its constitutional powers in the enactment of the foregoing rule. It is clear to me that when rules of procedure are prescribed by us and we select the mem-, bers of the commission we are required to name we have exhausted our power except, to amend or amplify from time to time, as may be necessary, such rules. The power, reserved to this Court in this rule is power-given the commission — not to this Court— by the people.
These being my firm and abiding convictions I have no alternative but to dissent, from the views of my esteemed brothers embodied in the rule.
O’CONNELL, J., concurs.